UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2520



LINDA GONZALEZ,

                                              Plaintiff - Appellant,

          versus


GANNETT COMPANY, INCORPORATED; GANNETT INFOR-
MATION SATELLITE NETWORK, INCORPORATED; USA
TODAY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-369-A)


Submitted:   July 2, 1998                  Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Gonzalez, Appellant Pro Se. Robert Charles Bernius, NIXON,
HARGRAVE, DEVANS & DOYLE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment in the employer’s favor in her employment discrimination

action. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Gonzalez v. Gannett Company, Inc.,

No. CA-97-369-A (E.D. Va. Oct. 14, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2